

114 S3400 IS: Restricting First Use of Nuclear Weapons Act of 2016
U.S. Senate
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3400IN THE SENATE OF THE UNITED STATESSeptember 27, 2016Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the conduct of a first-use nuclear strike absent a declaration of war by Congress.
	
 1.Short titleThis Act may be cited as the Restricting First Use of Nuclear Weapons Act of 2016. 2.Findings and declaration of policy (a)FindingsCongress finds the following:
 (1)The Constitution gives Congress the sole power to declare war. (2)The framers of the Constitution understood that the monumental decision to go to war, which can result in massive death and the destruction of civilized society, must be made by the representatives of the people and not by a single person.
 (3)As stated by section 2(c) of the War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541), the constitutional powers of the President as Commander-in-Chief to introduce United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, are exercised only pursuant to (1) a declaration of war, (2) specific statutory authorization, or (3) a national emergency created by attack upon the United States, its territories or possessions, or its armed forces.
 (4)Nuclear weapons are uniquely powerful weapons that have the capability to instantly kill millions of people, create long-term health and environmental consequences throughout the world, directly undermine global peace, and put the United States at existential risk from retaliatory nuclear strikes.
 (5)By any definition of war, a first-use nuclear strike from the United States would constitute a major act of war.
 (6)A first-use nuclear strike conducted absent a declaration of war by Congress would violate the Constitution.
 (b)Declaration of policyIt is the policy of the United States that no first-use nuclear strike should be conducted absent a declaration of war by Congress.
			3.Prohibition on conduct of first-use nuclear strikes
 (a)ProhibitionNotwithstanding any other provision of law, the President may not use the Armed Forces of the United States to conduct a first-use nuclear strike unless such strike is conducted pursuant to a declaration of war by Congress that expressly authorizes such strike.
 (b)First-Use nuclear strike definedIn this section, the term first-use nuclear strike means an attack using nuclear weapons against an enemy that is conducted without the President determining that the enemy has first launched a nuclear strike against the United States or an ally of the United States.